DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment dated 9/30/2021, the following has occurred: Claim(s) 1 have been amended. Claim(s) 6-10 have been newly added. Claim(s) 3 have been withdrawn from consideration.
Claim(s) 1-2 and 4-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “right-circular prism” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
The specification par. 13 and par. 16 recite the term “right-circular prism” but does not describe the shape of a “right-circular prism” is and the drawings do not show what an axicon comprising of a right-circular prism looks like.
Appropriate correction is required.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “right-circular prism” but does not describe what is a right-circular prism and the specification and drawing does not provide details on the prism. Based on a google search of “right-circular prism” the closest description is a “right prism” which is a geometric solid that has a polygon as its base and vertical sides perpendicular to the base. For the purpose 

Claim Rejections — 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasman (US 6972906 B2) in view of Pieger (US 20200269500 A1) and Zediker (US 20160067827 A1). 
Regarding claim 1, Hasman discloses a system (optical device 200, Fig. 18) comprising: a focusing unit (lens 216, 218, 232, 224, and 220 can be regarded as one unit which focuses the laser beam 208 at the focal region 222, Fig. 18) including a first group of optic lenses separated by a predetermined fixed distance (negative axicon lens 216 and positive axicon lens 218 is separated by a distance, Fig. 18);
the focusing unit in optical communication with a collimated laser beam (axicon lens 220 focuses the coherent beam 230, Fig. 18, Col 17 lines 33-35; additionally it is noted that any focusing unit capable of being in optical communication with a collimated beam would read on this limitation and does not necessarily require recitation of a collimated beam; there is no 
the first group of optic lenses conjunctionally operable on the collimated laser beam to cause an annular beam to form as the collimated beam propagates through the first group of optic lenses (coherent beam 208 is converted into annular light beam 210 by axicon lens 216 and 218, Fig. 18, Col 17 lines 12-15);
an axicon lens located distal from the first group of optic lenses along the propagation direction (axicon lens 220 is located downstream of the lens 216 and 218, Fig. 18), the axicon lens operable to bifurcate the annular beam into two deflected collimated beam sections (axicon lens 220 bifurcates the upper section of the annular beam downward and the lower section of the annular beam upwards, Fig. 18; additionally, it is noted that positive axicon lens perform this function of bifurcating an upper/lower section inherently); and
the axicon lens having a focus operable to cause the two deflected collimated beam sections to merge at a distance distal from the axicon lens to create an interference pattern region (axicon lens 220 focuses the light beam 230 onto a focal region 222, Fig. 18, Col 17 lines 31-33; where the light beam is radially polarized and focused which can generate an interference pattern, Col 4 lines 50-52, Fig. 14). 
Hasman does not disclose that the optical system can be used for additive manufacturing where the interference pattern region is directed towards a powder bed.
Pieger discloses an optical system (1, Fig. 1a) with axicon lens (23, Fig. 1a) where the laser is directed towards a powder bed (powder bed, par. 43, Fig. 1A).
Zediker discloses an optical system that can be used for cutting processes and additive manufacturing processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman to incorporate the teachings of Pieger and Zediker to use Hasman’s optical system to perform additive manufacturing. One of ordinary skill in the art would know that an optical system capable of cutting can also be used to additive manufacturing where the laser is directed towards a powder bed.
Regarding claim 4, Hasman in view of Pieger and Zediker does not disclose the system of claim 1, including a direct laser melting machine beam scanning unit in optical communication with the two deflected collimated beam sections at a position between the axicon lens and the interference pattern region.
Pieger further discloses an optical system (1, Fig. 1a) with axicon lens (23, Fig. 1a), including a direct laser melting machine beam scanning unit (scanner device 8, Fig. 1a) in optical communication with the two deflected collimated beam sections at a position between the axicon lens and the interference pattern region (scanner device is between the axicon lens 23 and the processing field B, Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman in view of Pieger and Zediker to incorporate the teachings of Pieger. Doing so would have the benefit of aligning a laser beam onto a processing field (claim 1, Pieger). 
Regarding claim 5, Hasman in view of Pieger and Zediker discloses the system of claim 1, including a laser source (laser source 206 emits a coherent beam, Fig. 18, Col 17 lines 10-12) proximal from the focusing unit and providing the collimated laser beam.
Regarding claim 6, Hasman in view of Pieger and Zediker does not disclose the system of claim 1, wherein the axicon lens comprises a right-circular prism. 
Zediker discloses the system of claim 1, wherein the axicon lens comprises a right-circular prism (axicon 9, Fig. 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman in view of Pieger and Zediker to incorporate the teachings of Zediker. One of ordinary skill in the art would know that an axicon lens can comprise of a cylindrical part with a base that is perpendicular to the vertical side walls.
Regarding claim 9, Hasman in view of Pieger and Zediker discloses the system of claim 1, wherein the system comprises a direct metal laser melting system (Hasman in view of Pieger and Zediker discloses a laser source, optics, a focusing unit, a scanner device, and a powder bed which are the common components that a direct metal laser melting system possess).
Regarding claim 10, Hasman in view of Pieger and Zediker does not disclose the system of claim 9, wherein the direct metal laser melting system comprises a build plate (support 12 forms the base of the container with the powder, Fig. 1A, Pieger) configured for supporting the powder bed.
Pieger further discloses the system of claim 9, wherein the direct metal laser melting system comprises a build plate (support 12 forms the base of the container with the powder, Fig. 1A, Pieger) configured for supporting the powder bed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman in view of Pieger and Zediker to incorporate the teachings of Pieger to include a build plate to support the powder bed. .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasman in view of Pieger and Zediker as applied to claim 1 above, and further in view of Gollier (US 20170189991 A1)
Regarding claim 2, Hasman in view of Pieger and Zediker does not disclose the system of claim 1, including the interference pattern region having a beam waist length along the propagation direction in the range of about 5 mm to 25 mm.
Gollier discloses an optical system with a focusing unit (6, Fig. 6A) and axicon lens (10) including the interference pattern region having a beam waist length along the propagation direction in the range of about 5 mm to 25 mm (focal line 2b within a range of 0.1 mm to 10 mm, Fig. 3B, par. 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman to incorporate the teachings of Gollier. Doing so would have the benefit of being able to achieve virtually ideal cuts while avoiding ablation, feathering, and particular generation at the surface (par. 71, Gollier). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasman in view of Pieger and Zediker as applied to claim 1 above, and further in view of Rataj (US 20200156189 A1)
Regarding claim 7, Hasman in view of Pieger and Zediker does not disclose the system of claim 1, wherein the interference pattern region comprises an interference pattern propagation area along a z-axis that has a beam waist length of about 5 mm to 25 mm.
Rataj discloses a laser apparatus with axicon lens wherein the laser beam waist forms a laser spot with a diameter of 0.1 mm to 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman in view of Pieger and Zediker to incorporate the teachings of Rataj. . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasman in view of Pieger and Zediker as applied to claim 1 above, and further in view of Weiland (US 20180105451 A1)
Regarding claim 8, Hasman in view of Pieger and Zediker does not disclose the system of claim 1, wherein the interference pattern region comprises an interference pattern propagation area along a z-axis that has a beam waist length of about 2% to 5% of a working distance to the powder bed.
Weiland discloses a laser apparatus with axicon lens wherein the interference pattern region (Fig. 3A) comprises an interference pattern propagation area along a z-axis that has a beam waist length (laser beam focal line 2b, Fig. 3A) of about 2% to 5% of a working distance to the powder bed (laser beam focal line is 0.5 mm long and has a focal length of 25 mm, par. 63; where the broadest reasonable interpretation of “working distance” can include the focal length of the focusing lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasman in view of Pieger and Zediker to incorporate the teachings of Weiland. One of ordinary skill in the art would be able to determine the beam waist length with respect to the working distance based on design requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571) 272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761